DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 05/02/2022, with respect to claim 9 have been fully considered and are persuasive.  The claim 9 rejection of the office action dated 02/02/2022 have been withdrawn. Applicant has rewritten allowable claim 9 into dependent form, therefore the previous rejection has been withdrawn as claim 9 is now allowed.
Applicant's arguments filed 05/02/2022 pertaining to claim 1 have been fully considered but they are not persuasive. Applicant’s remarks state that claim 1 has been amended to incorporate the allowable subject matter of claim 9, and therefore all claims depending therefrom are in condition for allowance. However, applicant has not included the entirety of the claim 9 language that comprises the allowable subject matter. The partial incorporation of claim 9 limitations into claim 1 is insufficient to overcome the prior art because under the broadest reasonable interpretation Mori appears to meet the claim language.
Mori's discloses hydraulic actuators 7, 9, 10, 11 12, each having their own steering element (pistons) with a first steering chamber and a second steering chamber (piston side chamber and rod side chamber), therefore the steering member is inherently controlled depending on a comparison between the pressures in the first and second steering chamber. The claim does not tie the steering element to any other structure in the claimed system, Mori's system appears to meet the claim limitations. The claim does not specify what actually compares the pressures, therefore the differential pressure that controls the movement of the pistons meets applicant’s claim limitation.

Claim Interpretation
Applicant’s claim 9 recites “a steering element”. From the specification, the “steering element” refers to a steering piston within the hydraulic cylinder 14 that adjusts the displacement of the hydraulic motor, the piston being located between the two chambers 14a, 14b as seen in Fig. 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 9518593), hereinafter ‘Mori’.
Mori discloses:
1. A hydraulic system comprising: a source of hydraulic pressure (2); a hydraulic load (5-12); an energy recovery circuit (51, 52, etc.), wherein the source of hydraulic pressure is fluidly connected to the hydraulic load through a first hydraulic channel including an orifice (27a-27h constitute an orifice), wherein the energy recovery circuit includes a recovery channel (51) which is fluidly connected at its first end to the orifice on the side of the orifice which is connected to the source of hydraulic pressure, and which is fluidly connected at its second end to a hydraulic motor, wherein the hydraulic motor is mechanically coupled to an electric generator (53, mechanically coupled to motor 52 via 52a); an energy storage system (56, 41) coupled to the electric generator; and a controller (55, 45) which is configured to control a hydraulic resistance of the recovery circuit based on the value of the hydraulic flow to the hydraulic load and/or a hydraulic pressure at the hydraulic load or on a pressure drop across the orifice (see Fig. 2, Col. 9 lines 1-13; see Fig. 5, Col. 14-17); the controller controlling a position of a steering element depending on a comparison of pressures in a first steering chamber and a second steering chamber (Mori's discloses hydraulic actuators 7, 9, 10, 11 12, each having their own steering element (pistons) with a first steering chamber and a second steering chamber (piston side chamber and rod side chamber), therefore the steering member is inherently controlled depending on a comparison between the pressures in the first and second steering chamber. The claim does not tie the steering element to any other structure in the claimed system, Mori's system appears to meet the claim limitations).

2. The hydraulic system according to claim 1, wherein the controller is connected to one or more hydraulic sensors wherein at least a first hydraulic sensor is located in the first hydraulic channel between the orifice and the hydraulic load or at the hydraulic load, wherein the first hydraulic sensor is configured to be a pressure sensor and/or a flow sensor (pressure sensor 54 is coupled to line 21 which is coupled in between orifices 27 and their respective loads 5-12).
5. The hydraulic system according to claim 1, wherein the hydraulic motor is configured such that its hydraulic resistance is controlled by the controller (controller 55 controls whether the motor 52 rotates or not depending on the pressure in the system, Col. 16 lines 60-67).
6. The hydraulic system according to claim 1, wherein the electric generator is configured such that its mechanical resistance is controlled by the controller (controller 55 controls whether the motor 52 rotates or not depending on the pressure in the system, Col. 16 lines 60-67).
7. The hydraulic system according to claim 6, wherein an electrical converter which is electrically connected to the generator, is controlled by the controller ((controller 55 controls whether the motor 52 rotates or not depending on the pressure in the system, Col. 16 lines 60-67, thereby controlling the operation of the converter 56).
10. A method of operation of the hydraulic system according to claim 1, the method comprising: during delivery of pressurized hydraulic fluid from the source of hydraulic pressure to the hydraulic load, controlling the hydraulic resistance of the recovery circuit with the controller based on one or more of: the value of the hydraulic flow to the hydraulic load, the hydraulic pressure at the hydraulic load, and a pressure drop across the orifice (see Fig. 2, Col. 9 lines 1-13; see Fig. 5, Col. 14-17, controller 55 controls whether hydraulic motor 52 rotates depending on the output of pump 2/pressure in the system by adjusting the resistance of the generator which adjusts the resistance of the recovery circuit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 9518593), hereinafter ‘Mori’ in view of Hijikata et al. (US 10280593), hereinafter ‘Hijikata’.
Regarding claim 3 and 4, Mori discloses the hydraulic system according to claim 2, but does not disclose a second pressure sensor located in the first hydraulic channel between the orifice and the source of hydraulic pressure or at the source of hydraulic pressure, wherein the controller is connected to one or more hydraulic sensors through an electric or a hydraulic connection as claimed in claims 2 and 3.
However, Hijikata discloses a hydraulic system having a hydraulic energy recovery circuit including a hydraulic motor coupled to an electrical generator similar to Mori and the present application and therefore constitutes analogous art. Hijikata teaches using a plurality of pressure sensors, one sensor 40 at the pump output and one sensor 44 at the load, to assist in the control of the hydraulic system.
Since the use of a plurality of hydraulic sensors to monitor system parameters to assist in the control of the hydraulic system is a known technique in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Mori to have the controller connected to a second hydraulic sensor wherein the second hydraulic sensor is located in the first hydraulic channel between the orifice and the source of hydraulic pressure or at the source of hydraulic pressure, wherein the second hydraulic sensor is configured to be a pressure sensor and/or a flow sensor; and wherein the controller is connected to one or more hydraulic sensors through an electric or a hydraulic connection as taught by Hijikata. One of ordinary skill in the art would recognize that doing so would provide more system parameter feedback and assist the control in determining when the recovery hydraulic motor should be operated, and would not yield any unpredictable results. Further, the use of a plurality of sensors would enhance accuracy of the readings and would serve as a failsafe/back-up redundancy in the event that one sensor appears to malfunction.

Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a hydraulic system wherein one pressure controllable hydraulic valve is configured to fluidly connect and disconnect a first hydraulic steering chamber in a hydraulic cylinder with the recovery channel, wherein a second steering chamber of the hydraulic cylinder is continuously fluidly connected with the recovery channel and wherein the position of a steering element depends on a comparison of the pressure in the first and second steering chamber (the hydraulic cylinder having the steering chambers is a hydraulic motor displacement actuator that varies the displacement of the hydraulic motor, which adjusts the resistance of the hydraulic motor as discussed in the specification) as claimed in claim 9, in combination the rest of the recited claims limitations. 
While hydraulic motor displacement actuators in the form of hydraulic cylinders are known in the art, the specified connections of each chamber of the hydraulic cylinder displacement actuator to the recovery channel which has articulated limitations with respect to an orifice and other structures combine to form a novel and non-obvious configuration absent impermissible hindsight.
Applicant’s claimed system allows for the recovery of excessive hydraulic energy delivered by a source of pressure even in the working phase of a hydraulic load in a manner mainly controlled by hydraulic means and independent of electric means as discussed in applicant’s specification

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        June 22, 2022